Case 2:19-cr-20352-TGB-MKM ECF No. 42 filed 08/27/20   PageID.208   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      2:19-CR-20352-TGB


                  Plaintiff,
                                              ORDER GRANTING
                                          DEFENDANT’S MOTION TO
      vs.
                                           AMEND DEFENDANT’S
                                         CONDITIONS OF BOND (ECF
                                         NO. 38) TO REMOVE TETHER
 DORIAN BROADNAX,
                                                 AND CURFEW
                                               REQUIREMENTS
                  Defendant.


      This matter is before the Court on Defendant’s Amended Motion

and Brief for Release of Tether Condition (ECF No. 38). Defendant seeks

to have the following bond conditions modified: his curfew, the

requirement that he wear a GPS tracker, and his travel restrictions

within the Eastern District of Michigan.

      The government has filed an opposition to Defendant’s motion and

the Court has carefully reviewed the same (ECF No. 40). Although the

government correctly points out a number of factors relating to the

seriousness of the charges against the Defendant, the Court conducted
Case 2:19-cr-20352-TGB-MKM ECF No. 42 filed 08/27/20   PageID.209   Page 2 of 3




an in-depth interview of the supervising Pretrial Services Officer, Ms.

Jessica Homan, who advised that she supported removing the tether and

the curfew conditions at this time. Because the Defendant has

successfully complied with his conditions for over a year, since July 4,

2019, Officer Homan indicated that she did not believe that these

conditions were needed any longer in order to assure the appearance of

the defendant and the safety of the community. With respect to the

condition that travel be restricted to the Eastern District of Michigan,

this condition will remain in effect. Defendant may travel outside the

district only with the prior approval of Pretrial Services.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s

conditions of bond shall be AMENDED, and that the conditions requiring

location monitoring through a GPS tracker and a curfew are REMOVED.

All other bond conditions, including travel restrictions within the

Eastern District of Michigan, remain in effect as described herein.

      Pretrial Services is directed to remove the tether in a manner

consistent with their policies and procedures.
Case 2:19-cr-20352-TGB-MKM ECF No. 42 filed 08/27/20   PageID.210   Page 3 of 3




      DATED this 27th day of August, 2020.
                                   BY THE COURT:

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
